 
 
Exihibit 10.4
 
 
 
 
 
BIONEUTRAL GROUP, INC.
 
REGISTRATION AGREEMENT
 
February 3, 2010


 
 
 
 
 
 
 
 
 
 

 

--------------------------------------------------------------------------------




 
TABLE OF CONTENTS
 

    Page       Section 1. Definitions  1       Section 2. Required
Registrations  5       Section 3. Incidental Registration.  8       Section 4.
Holdback Agreements.  9       Section 5. Registration Procedures.  10      
Section 6. Registration Expenses.  13       Section 7. Indemnification and
Contribution.  14       Section 8. Underwritten Registrations.  16       Section
9. Additional Parties; Joinder  17       Section 10. [Intentionally omitted]. 
17       Section 11. [Intentionally omitted].  17       Section 12. Preemptive
Rights.  17       Section 13. Transfer Restrictions.  18       Section 14.
Liquidated Damages  18       Section 15. General Provisions.  19


 

--------------------------------------------------------------------------------


 
 
BIONEUTRAL GROUP, INC.
 
REGISTRATION AGREEMENT
 
THIS REGISTRATION AGREEMENT (this “Agreement”) is made as of February 3, 2010,
among BioNeutral Group, Inc., a Nevada corporation (the “Company”), Chertoff
Group, L.L.C., a Delaware limited liability company (the “Investor”), each
Eligible Investor Transferee who becomes a party to this Agreement by the
execution and delivery of a Joinder (collectively, the “Other Investors”), and
solely for purposes of Section 13 of this Agreement each of the executives
listed on the signatory pages attached hereto (the “Executives”).  Except as
otherwise specified herein, all capitalized terms used in this Agreement are
defined in Section 1.
 
The Company and the Investor are parties to that certain Restricted Stock Unit
Agreement (the “RSU Agreement”) and that certain Stock Appreciation Rights
Agreement (the “SAR Agreement”), each dated as of the date hereof (collectively,
the “Grant Agreements”), pursuant to which the Investor will receive shares of
Common Stock from the Company.  In order to induce the Investor to enter into
the Grant Agreements and the amendment dated as of the date hereof (the
“Amendment”) to that certain Advisory Agreement, dated as of August 26, 2009, by
and between the Company and Investor, the Company has agreed to provide the
registration rights set forth in this Agreement.  The execution and delivery of
this Agreement is a condition to the consummation of the execution of the
Amendment.
 
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:
 
Section 1.   Definitions.  Unless otherwise set forth below or elsewhere in this
Agreement, other capitalized terms contained herein have the meanings set forth
in the RSU Agreement.
 
“Acquired Common” has the meaning set forth in Section 9.
 
“Affiliate” of any Person means any other Person controlled by, controlling or
under common control with such Person; provided that the Company and its
Subsidiaries shall not be deemed to be Affiliates of any holder of Registrable
Securities.  As used in this definition, “control” (including, with its
correlative meanings, “controlling,” “controlled by” and “under common control
with”) shall mean possession, directly or indirectly, of power to direct or
cause the direction of management or policies (whether through ownership of
securities, by contract or otherwise).  With respect to any Person who is an
individual, “Affiliates” shall also include, without limitation, any member of
such individual’s Family Group.
 
“Agreement” has the meaning set forth in the recitals.
 
“Amendment” has the meaning set forth in the recitals.
 
“Board” means the Board of Directors of the Company.
 
 
1

--------------------------------------------------------------------------------


 
 
“Capital Stock” means (i) with respect to any Person that is a corporation, any
and all shares, interests or equivalents in capital stock of such corporation
(whether voting or nonvoting and whether common or preferred) and (ii) with
respect to any Person that is not a corporation, individual or governmental
entity, any and all partnership, membership, limited liability company or other
equity interests of such Person that confer on the holder thereof the right to
receive a share of the profits and losses of, or the distribution of assets of,
the issuing Person, including in each case any and all warrants, rights
(including conversion and exchange rights) and options to purchase any of the
foregoing.
 
“Change in Control” has the meaning set forth in the SAR Agreement.
 
“Common Stock” means the Company’s common stock, par value $0.00001 per share.
 
“Company” has the meaning set forth in the preamble.
 
“Convertible Securities” means any evidences of indebtedness, shares or other
securities directly or indirectly convertible into or exchangeable for Common
Stock, including, but not limited to, any options and warrants.
 
“Eligible Investor Transferee” has the meaning set forth in Section 9.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.
 
“Excluded Registration” means a registration on Form S-8 (or a successor for
thereto) relating to the sale of securities to employees of the Company or a
Subsidiary of the Company.
 
“Executive” has the meaning set forth in the recitals.
 
“Exempted Securities” means (i) shares of Common Stock or Convertible Securities
issued by reason of a dividend, stock split, split-up or other distribution on
shares of Common Stock; (ii) compensatory issuances of shares of Common Stock or
Convertible Securities to employees or directors of, or consultants or advisors
to, the Company or any of its subsidiaries pursuant to a plan, agreement or
arrangement approved by the Board; (iii) shares of Common Stock or Convertible
Securities actually issued upon the exercise, conversion or exchange of
Convertible Securities, in each case provided such issuance is pursuant to the
terms of such Convertible Security; or (iv) shares of Common Stock or
Convertible Securities issued pursuant to the acquisition of another corporation
by the Company by merger, purchase of substantially all of the assets or other
reorganization or to a joint venture agreement.
 
“Fair Market Value” has the meaning set forth in the SAR Agreement.
 
“Family Group” means, with respect to a Person who is an individual, (i) such
individual’s spouse and descendants (whether natural or adopted) (collectively,
for purposes of this definition, “relatives”), (ii) such individual’s executor
or personal representative, (iii) any
 
 
2

--------------------------------------------------------------------------------


 
 
trust, the trustee of which is such individual or such individual’s executor or
personal representative and which at all times is and remains solely for the
benefit of such individual and/or such individual’s relatives, (iv) any
corporation, limited partnership, limited liability company or other tax
flow-through entity the governing instruments of which provide that such
individual or such individual’s executor or personal representative shall have
the exclusive, nontransferable power to direct the management and policies of
such entity and of which the sole owners of stock, partnership interests,
membership interests or any other equity interests are limited to such
individual, such individual’s relatives and/or the trusts described in clause
(iii) above, and (v) any retirement plan for such individual.
 
“FINRA” means the Financial Industry Regulatory Authority.
 
“Free Writing Prospectus” means a free-writing prospectus, as defined in Rule
405.
 
“Grant Agreements” has the meaning set forth in the recitals.
 
“Grant Date” has the meaning set forth in the SAR Agreement.
 
“Holdback Extension” has the meaning set forth in Section 4(a).
 
“Holdback Period” has the meaning set forth in Section 4(a).
 
“Incidental Registration” has the meaning set forth in Section 3(a).
 
“Indemnified Parties” has the meaning set forth in Section 7(a).
 
“Investor” has the meaning set forth in the recitals.
 
“Joinder” has the meaning set forth in Section 9.
 
“Other Investors” has the meaning set forth in the recitals.
 
“Outside Date” has the meaning set forth in Section 2.
 
“Penalty SARs” has the meaning set forth in Section 14.
 
“Person” means an individual, a partnership, a corporation, a limited liability
company, an association, a joint stock company, a trust, a joint venture, an
unincorporated organization and a governmental entity or any department, agency
or political subdivision thereof.
 
“Permitted Transfer” has the meaning set forth in Section 13(b).
 
“Permitted Transferee” has the meaning set forth in Section 13(b).
 
“Preemptive Securities” has the meaning set forth in Section 12(a).
 
 
3

--------------------------------------------------------------------------------


 
 
“Public Offering” means any sale or distribution by the Company and/or holders
of Registrable Securities to the public of any Capital Stock of the Company
pursuant to an offering registered under the Securities Act.
 
“Qualifying Change of Control” means a Change of Control that arises solely in
connection with the events referenced in clause (i), (ii) or (iii) of the
definition of Change of Control, except to the extent that a holder SARs is
entitled to participate in an event constituting a Change of Control pursuant to
the last sentence of the definition thereof.
 
“Registrable Securities” means (i) any Common Stock issued pursuant to the Grant
Agreements or distributed (directly or indirectly) to the Investor or any of its
Affiliates as required by the Grant Agreements, (ii) any Common Stock issued or
issuable with respect to the securities referred to in clause (i) above by way
of dividend, distribution, split or combination of securities, (iii) any Common
Stock or any common Capital Stock of any Subsidiary of the Company issued in
exchange for the securities referred to in clause (i) above by way of any
recapitalization, merger, consolidation or other reorganization, and (iv) any
Common Stock issuable upon exercise of Penalty SARs.  As to any particular
Registrable Securities, such securities shall cease to be Registrable Securities
when they have been (a) sold or distributed pursuant to a Public Offering,
(b) sold in compliance with Rule 144, (c) repurchased by the Company or a
Subsidiary of the Company or (d) may be sold without restriction pursuant to
Rule 144.  For purposes of this Agreement, a Person shall be deemed to be a
holder of Registrable Securities, and the Registrable Securities shall be deemed
to be in existence, whenever such Person has the right to acquire, directly or
indirectly, such Registrable Securities (upon conversion or exercise in
connection with a transfer of securities or otherwise, but disregarding any
restrictions or limitations upon the exercise of such right), whether or not
such acquisition has actually been effected, and such Person shall be entitled
to exercise the rights of a holder of Registrable Securities hereunder.
 
“Registration Default” has the meaning set forth in Section 14.
 
“Registration Default Value” means, with respect to any Registable Security, the
average of (a) the Fair Market Value of such Registrable Security as of the
Grant Date and (b) the Fair Market Value of such Registrable Security as of the
date of the Registration Default.
 
“Registration Expenses” has the meaning set forth in Section 6(a).
 
“RSU” has the meaning set forth in the RSU Agreement.
 
“RSU Agreement” has the meaning set forth in the recitals.
 
“Rule 144”, “Rule 158”, “Rule 405”, “Rule 415” and “Rule 462” mean, in each
case, such rule promulgated under the Securities Act (or any successor
provision) by the Securities and Exchange Commission, as the same shall be
amended from time to time, or any successor rule then in force.
 
“SAR” has the meaning set forth in the SAR Agreement.
 
 
4

--------------------------------------------------------------------------------


 
 
“Sale Transaction” means when any holder shall (A) offer, sell, contract to
sell, pledge or otherwise dispose of (including sales pursuant to Rule 144),
directly or indirectly, any Capital Stock of the Company (including Capital
Stock of the Company that may be deemed to be owned beneficially by such holder
in accordance with the rules and regulations of the Securities and Exchange
Commission) (collectively, “Securities”), (B) enter into a transaction which
would have the same effect as described in clause (A) above, (C) enter into any
swap, hedge or other arrangement that transfers, in whole or in part, any of the
economic consequences or ownership of any Securities, whether such transaction
is to be settled by delivery of such Securities, in cash or otherwise.
 
“SAR Agreement” has the meaning set forth in the recitals.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
or any successor federal law then in force, together with all rules and
regulations promulgated thereunder.
 
“Shelf Registration” has the meaning set forth in Section 2(a).
 
“Shelf Registration Lapse Date” shall mean the date, if any, that to the extent
the Initial Shelf Registration Statement is filed on Form S-3 in accordance with
Section 2, the Company is not permitted to file or maintain such registration
statement in connection with the Shelf Registration in accordance with Section
2(a).
 
“Shelf Registration Statement” has the meaning set forth in Section 2(a).
 
“Subsidiary” means, with respect to the Company, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by the Company or one or more of the other
Subsidiaries of the Company or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the limited liability company, partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
the Company or one or more Subsidiaries of the Company or a combination
thereof.  For purposes hereof, a Person or Persons shall be deemed to have a
majority ownership interest in a limited liability company, partnership,
association or other business entity if such Person or Persons shall be
allocated a majority of limited liability company, partnership, association or
other business entity gains or losses or shall be or control the managing
director or general partner of such limited liability company, partnership,
association or other business entity.
 
“Suspension Period” has the meaning set forth in Section 2(d).
 
“Violation” has the meaning set forth in Section 7(a).
 
Section 2.   Required Registrations.  (a)  Shelf Registration Statement.  The
Investor may, at any time request (such request, the "Investor Request") that
the Company file a registration statement under the Securities Act covering,
except as set forth in the fourth to last
 
 
5

--------------------------------------------------------------------------------


 
 
sentence of this Section 2(a), all of the Registrable Securities then held by
the holders of such Registrable Securities on Form S-3 or such other form the
Company is eligible to use to allow for the resale of the Registrable Securities
(the “Shelf Registration”) and shall have such Registration Statement declared
effective by the Securities and Exchange Commission with respect to such resale
of such Registrable Securities as expeditiously as possible but in any event by
not later than the later to occur of the 150 day anniversary of the date of
delivery of the Investor Request or June 30, 2012 (the “Outside Date”), on a
delayed or continuous basis pursuant to Rule 415 under the Securities Act (such
registration statement filed pursuant to the first sentence of this Section
2(a), the “Initial Shelf Registration Statement”); provided, however, that (i)
if a Qualifying Change in Control is consummated prior to the Outside Date, the
Company shall file and have declared effective by the Securities and Exchange
Commission the Initial Shelf Registration Statement within 120 days of the
consummation such Qualifying Change in Control; and (ii) if an Incidential
Registration Statement is proposed to be filed prior the Outside Date, and
holders of such Registrable Securities have not been afforded the opportunity to
include all Registrable Securities in such Incidental Registration Statement,
the Company shall file and have declared effective by the Securities and
Exchange Commission the Initial Shelf Registration Statement by not later than
the date of effectiveness of such Incidental Registration Statement.  For
purposes of clarity, the Company shall only be obligated to file one Initial
Shelf Registration Statement.  The Company will cause the Shelf Registration
Statement to remain continuously effective under the Securities Act until the
earliest of (i) the date that is two (2) years (or in the case of a registration
statement on Form S-3, such longer period as may be permitted under applicable
law) after the initial effectiveness thereof and (ii) the earliest date on which
all Registrable Securities shall have either (A) been sold pursuant to the Shelf
Registration or (B) ceased to be outstanding or constitute Registrable
Securities (such period, the "Effectiveness Period").  At any time and from time
to time after the Shelf Registration Lapse Date, the Company shall, if requested
by the holders of Registrable Securities, file and have declared effective as
expeditiously as possible a subsequent registration statement for the Shelf
Registration in the form specified herein for an Initial Shelf Registration
Statement to enable the resale of such Registrable Securities that either
(1) have not been sold in accordance with this Section 2(a) or (2) remain
outstanding or continue to constitute Registrable Securities.  In the event that
the Securities and Exchange Commission will not allow the Company to include all
Registrable Securities in the Initial Shelf Registration Statement or any
Subsequent Shelf Registration Statement, the Company shall, if requested by the
holders of Registrable Securities, file as promptly as practicable following
such time as it is permitted to do so by the Securities and Exchange Commission,
and have declared effective, a subsequent registration for a Shelf Registration
in accordance with this Section 2 to register the resale of such Registrable
Securities in accordance with the terms of this Agreement.  Any registration
statement for a Shelf Registration that is not the Initial Shelf Registration
Statement is referred to herein as a "Subsequent Shelf Registration Statement"
and the Initial Shelf Registration Statement and the Subsequent Shelf
Registration Statements are sometimes referred to collectively as the "Shelf
Registration Statement".  Notwithstanding anything in this Agreement to the
contrary, in the event an Eligible Investor Transferee becomes a party to this
Agreement in accordance with Section 9 hereof subsequent to the time of
effectiveness of a Shelf Registration Statement, the Company's obligation to
register Registrable Securities acquired by such Eligible Investor Transferee
pursuant to such Section 9 shall be limited to filing a prospectus supplement to
the applicable existing Shelf Registration Statement to include such Eligible
Investor Transferee as a
 
 
6

--------------------------------------------------------------------------------


 
 
selling shareholder thereunder and in any event only to the extent such filing
is permitted by law.  For the avoidance of doubt, the Company shall not be
obligated to file any new Shelf Registration Statement or a post-effective
amendment to any existing Shelf Registration Statement in respect of Registrable
Securities acquired by such Eligible Investor Transferee.
 
(b) [intentionally omitted]
 
(c) [intentionally omitted]
 
(d) Restrictions on Registrations.
 
(i) Notwithstanding any other provision of this Agreement to the contrary, if
the Board reasonably determines that the registration and distribution of
Registrable Securities (A) would reasonably be expected to impede, delay or
interfere with, or require premature disclosure of, any material financing,
offering, acquisition, merger, corporate reorganization, segment
reclassification or discontinuation of operations, or other significant
transaction or any negotiations, discussions or pending proposals with respect
thereto, involving the Company or any of its Subsidiaries, (B) would require
disclosure of non-public material information, the disclosure of which would be
reasonably expected to adversely affect the Company, or (C) renders the Company
unable to comply with Securities and Exchange Commission requirements, the
Company shall (x) be entitled to postpone the filing or effectiveness or suspend
the effectiveness of a registration statement and/or the use of any prospectus
for a period of time not to exceed ninety (90) days (the “Suspension Period”)
and (y) promptly give the holders of Registrable Securities written notice of
such postponement or suspension (which notice need not specify the nature of the
event giving rise to such suspension); provided, that the Company shall not
utilize the right described in Section 2(d) more than once in any six (6) month
period.  
 
(ii) The Company shall not undertake any voluntary act that could be reasonably
expected to result in a Suspension Period under Section 2(d)(i) without a
legitimate business purpose.  Prior to the end of the Suspension Period, the
Company will file or cause to become effective, or amend or supplement the Shelf
Registration Statements and the prospectuses included therein or make such other
filings or disclosures as necessary to file and cause to become effective or
terminate the suspension of use or effectiveness, as the case may be, the
subject registration statement.  In the event that the Company shall exercise
its right to delay or suspend the filing or effectiveness of a registration
hereunder, the applicable time period during which the registration statement is
to remain effective shall be extended by a period of time equal to the duration
of the Suspension Period.  If so directed by the Company, all holders of
Registrable Securities registering shares under such registration statement
shall (A) not offer to sell any Registrable Securities pursuant to the
registration statement during the period in which the delay or suspension is in
effect after receiving notice of such delay or suspension and (B) use their best
efforts to deliver to the Company (at the Company’s expense) all copies, other
than permanent file copies then in such holders’ possession, of the prospectus
relating to such Registrable Securities current at the time of receipt of such
notice.
 
 
7

--------------------------------------------------------------------------------


 
 
(e) [intentionally omitted].
 
Section 3.   Incidental Registration.
 
(a) Filing of Registration Statement.  If, at any time after the date hereof the
Company proposes to register, for its own account or for the account of any
other Person any of its securities  under the Securities Act for sale to the
public (other than an Excluded Registration) (an “Incidental Registration”), it
will at each such time give prompt written notice to all holders of Registrable
Securities that are not included in an effective registration statement filed
pursuant to Section 2(a) of its intention to do so, which notice shall be given
at least thirty (30) days prior to the date that a registration statement
relating to such registration is proposed to be filed with the Securities and
Exchange Commission.  Upon the written request of Investor to include
Registrable Securities held by it or Other Investors that are not otherwise
covered by a Shelf Registration Statement in such Incidental Registration
statement (which request shall (i) be made within fifteen (15) days after the
receipt of any such notice, and (ii) specify the Registrable Securities intended
to be included by such holder), the Company will, subject to the last sentence
of this Section 3(a), Section 3(b) and the fourth to last sentence of Section
2(a), effect the registration of all Registrable Securities that the Company has
been so requested to register by such Stockholder.  The Company may, in its sole
discretion, refuse to file, withdraw, refuse to request acceleration or suspend
the use of any registration statement for an Incidental Registration.  Any
registration statement filed in respect of an Incidental Registration is
referred to in this Agreement as an "Incidental Registration Statement."
 
(b) Priority on Incidental Registrations.  If the managing underwriter for the
offering contemplated by Section 3 shall advise the Company in writing that, in
such underwriter’s opinion, the number of securities requested to be included in
such Incidental Registration would adversely affect the offering and sale
(including pricing) of such securities, the Company shall include in such
Incidental Registration the number of securities that the Company is so advised
can be sold in such offering, in the following amounts and order of priority:
 
(i) first, securities proposed to be sold by the Company for its own account;
and
 
(ii) second, the Registrable Securities requested to be registered by the
holders of Registrable Securities, pro rata among such holders on the basis of
the number of Registrable Securities owned by each such holder.
 
(c) Expenses for Incidental Registrations.  The Registration Expenses of the
holders of Registrable Securities shall be paid by the Company in all Incidental
Registrations, whether or not any such registration became effective.
 
(d) Other Registration Rights.  Except as set forth in that certain Consulting
Agreement between the Company and James Crane dated May 2009, the Company
represents and warrants that it is not a party to, or otherwise subject to, any
other agreement granting registration rights to any other Person with respect to
any securities of the Company.  Except as provided in this Agreement, the
Company shall not grant to any Persons the right to request the
 
 
8

--------------------------------------------------------------------------------


 
 
Company or any Subsidiary to register any Capital Stock of the Company or any
Subsidiary, or any securities convertible or exchangeable into or exercisable
for such securities, without the prior written consent of the Investor; provided
that the Company (i) may grant such rights to any Person so long as such rights
are subordinate to the rights of the Investor contained herein, (ii) the Company
may grant such rights to employees of the Company and its Subsidiaries to
participate in Incidental Registrations so long as such rights are subordinate
to the rights of the holders of Registrable Securities with respect to such
Incidental Registrations as provided in Section 3.
 
Section 4.   Holdback Agreements.
 
(a) Holders of Registrable Securities.  If required by the managing underwriter
in connection with any Incidental Registration, each holder of Registrable
Securities shall enter into customary lock-up agreements with the managing
underwriter(s) of an underwritten Public Offering in such form as reasonably
satisfactory to the holders of a majority of the Registrable Securities,
provided, that in no event will holders of Registrable Securities be required to
enter into a lock-up agreement that is more restrictive than lock-up agreements
entered into by any of the Company’s directors, officers or holders of more than
5% of the Company’s Common Stock.  In the absence of any such lock-up agreement,
each holder of Registrable Securities agrees as follows:
 
(i) in connection with all underwritten Public Offerings, such holder shall not
effect any Sale Transaction from the date on which the Company gives notice to
the holders of Registrable Securities of the circulation of a preliminary or
final prospectus for such Public Offering to the date that is 90 days following
the date of the final prospectus for such Public Offering (a “Holdback Period”),
unless, if an underwritten Public Offering, the underwriters managing the such
Public Offering otherwise agree in writing; and
 
(ii) in the event that (A) the Company issues an earnings release or discloses
other material information or a material event relating to the Company and its
Subsidiaries occurs during the last 17 days of the Holdback Period or (B) prior
to the expiration of the Holdback Period, the Company announces that it will
release earnings results during the 16-day period beginning upon the expiration
of such period, then to the extent necessary for a managing or co-managing
underwriter of a registered offering hereunder to comply with FINRA Rule
2711(f)(4), the Holdback Period shall be extended until 18 days after the
earnings release or disclosure of other material information or the occurrence
of the material event, as the case may be (a “Holdback Extension”).
 
The Company may impose stop-transfer instructions with respect to the shares of
Common Stock (or other securities) subject to the restrictions set forth in this
Section 4(a) until the end of such period, including any Holdback Extension.
 
(b) The Company.  Except with respect to any Excluded Registration, the Company
(i) shall not file any registration statement for a Public Offering or cause any
such registration statement to become effective (for purposes of this Section
4(b), the words
 
 
9

--------------------------------------------------------------------------------


 
 
“Common Stock” shall be replaced with the words “Capital Stock of the Company”
in the definition of “Public Offering”) during any Holdback Period, as extended
during any Holdback Extension, and (ii) shall use its commercially reasonable
efforts to cause (A) each holder of its Common Stock, or any securities
convertible into or exchangeable or exercisable for Common Stock, and (B) each
of its directors and executive officers to agree not to effect any Sale
Transaction during any Holdback Period (as extended by any Holdback Extension),
except as part of such underwritten registration, if otherwise permitted, unless
the underwriters managing the Public Offering otherwise agree in writing.
 
(c) Other Holders.  Notwithstanding anything in this Section 4 to the contrary,
no holder of shares of Common Stock (or other Company securities) shall be
released from the restrictions contained in this Section 4 unless all holders of
Registrable Securities are also so released.
 
Section 5.   Registration Procedures.
 
(a) Whenever the holders of Registrable Securities have requested that any
Registrable Securities be registered pursuant to a Shelf Registration Statement,
the Company shall use its best efforts to effect the registration of the offer
and sale of such Registrable Securities in accordance with the intended method
of disposition thereof held by a holder of Registrable Securities requesting
registration as to which the Company has received reasonable assurances that
only Registrable Securities shall be distributed to the public), and pursuant
thereto the Company shall as expeditiously as possible:
 
(i) in accordance with the Securities Act and all applicable rules and
regulations promulgated thereunder, prepare and file with the Securities and
Exchange Commission a registration statement as specified in Section 2(a), and
all amendments and supplements thereto and related prospectuses, with respect to
such Registrable Securities and use its best efforts to cause such registration
statement to become effective (provided that before filing a registration
statement or prospectus or any amendments or supplements thereto, the Company
shall furnish to the counsel selected by the holders of a majority of the
Registrable Securities covered by such registration statement copies of all such
documents proposed to be filed, which documents shall be subject to the review
and comment of such counsel);
 
(ii) notify each holder of Registrable Securities of (A) the issuance by the
Securities and Exchange Commission of any stop order suspending the
effectiveness of any registration statement or the initiation of any proceedings
for that purpose, (B) the receipt by the Company or its counsel of any
notification with respect to the suspension of the qualification of the
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose, and (C) the effectiveness of
each registration statement filed hereunder;
 
(iii) prepare and file with the Securities and Exchange Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective during the Effectiveness Period and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement during such period in
accordance with the intended methods of disposition by the sellers thereof set
forth in such registration statement;
 
 
10

--------------------------------------------------------------------------------


 
 
(iv) furnish to each seller of Registrable Securities thereunder at least one
conformed copy of each Shelf Registration Statement and any post-effective
amendment thereto, the prospectus included in such registration statement
(including each preliminary prospectus) and each Free Writing Prospectus;
 
(v) use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as any seller
reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company shall not be required to (A) qualify generally
to do business or as a dealer of securities in any jurisdiction where it would
not otherwise be required to qualify but for this subparagraph or (B) consent to
general service of process or taxation in any such jurisdiction);
 
(vi) notify each seller of such Registrable Securities (A) promptly after it
receives notice thereof, of the date and time when such registration statement
and each post-effective amendment thereto has become effective or a prospectus
or supplement to any prospectus relating to a registration statement has been
filed and when any registration or qualification has become effective under a
state securities or blue sky law or any exemption thereunder has been obtained,
(B) promptly after receipt thereof, of any request by the Securities and
Exchange Commission for the amendment or supplementing of such registration
statement or prospectus or for additional information, and (C) at any time when
a prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such seller, the Company shall prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus shall not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;
 
(vii) use best efforts to cause all such Registrable Securities to be listed on
each securities exchange (domestic or foreign) on which similar securities
issued by the Company are then listed;
 
(viii) use best efforts to provide a transfer agent and registrar for all such
Registrable Securities not later than the effective date of such registration
statement;
 
(ix) make available for inspection by any seller of Registrable Securities and
any attorney, accountant or other agent retained by any such seller, all
financial and other records, pertinent corporate and business documents and
properties of the Company as shall be necessary to enable them to exercise their
due diligence responsibility, and cause the Company’s officers, directors,
employees, agents,
 
 
11

--------------------------------------------------------------------------------


 
 
representatives and independent accountants to supply all information reasonably
requested by any such seller, attorney, accountant or agent in connection with
such registration statement;
 
(x) take all reasonable actions to ensure that any Free-Writing Prospectus
utilized in  connection with any Incidental Registration hereunder complies in
all material respects with the Securities Act, is filed in accordance with the
Securities Act to the extent required thereby, is retained in accordance with
the Securities Act to the extent required thereby and, when taken together with
the related prospectus, shall not contain any untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
 
(xi) otherwise use its best efforts to comply with all applicable rules and
regulations of the Securities and Exchange Commission, and make available to its
security holders, as soon as reasonably practicable, an earnings statement
covering the period of at least twelve months beginning with the first day of
the Company’s first full calendar quarter after the effective date of the
registration statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158.
 
(xii) permit any holder of Registrable Securities which holder, in its sole and
exclusive judgment, might be deemed to be an underwriter or a controlling person
of the Company, to participate in the preparation of such registration or
comparable statement and to allow such holder to provide language for insertion
therein, which in the reasonable judgment of such holder and its counsel should
be included and that is reasonably acceptable to the Company;
 
(xiii) in the event of the issuance of any stop order suspending the
effectiveness of such registration statement, or the issuance of any order
suspending or preventing the use of any related prospectus or suspending the
qualification of any Common Stock included in such registration statement for
sale in any jurisdiction use best efforts promptly to obtain the withdrawal of
such order;
 
(xiv) cooperate with the holders of Registrable Securities covered by such
registration statement to facilitate the timely preparation and delivery of
certificates (which, to the extent permitted under the Securities Act, shall not
bear any restrictive legends) representing securities sold pursuant to such
registration statement and enable such securities to be in such denominations
and registered in such names as such holders may request; and
 
(xv) cooperate with each holder of Registrable Securities covered by such
registration statement and their respective counsel in connection with any
filings required to be made with FINRA.
 
(xvi) [intentionally omitted]
 
(xvii) [intentionally omitted]
 
 
12

--------------------------------------------------------------------------------


 
 
(xviii) [intentionally omitted]
 
(b) Each holder of Registrable Securities will promptly furnish in writing the
information about such holder and the plan of distribution required to be
included in each Shelf Registration Statement and Incidental Registration
Statement or prospectus included therein or under state securities
laws.  Notwithstanding any other provision hereof, no holder of Registrable
Securities may include any of its Registrable Securities in a Shelf Registration
Statement or Incidental Registration Statement pursuant to this Agreement unless
such holder has furnished such information to the Company in connection with
such Shelf Registration Statement or prospectus included therein and in any
application to be filed with or under state securities laws.  Each holder named
as a selling securityholder in the prospectus agrees to promptly furnish to the
Company all additional information required to be disclosed in order to make
information previously furnished to the Company by such holder not materially
misleading and any other information regarding such holder and the distribution
of such holder’s Registrable Securities as the Company may from time to time
reasonably request in writing.
 
(c) Without limiting the provisions of Section 2.1(b), the Company may (as a
condition to such holder’s participation in a Shelf Registration or Incidental
Registration) require each holder of Registrable Securities to furnish to the
Company such information regarding the holder and the proposed distribution by
such holder of such Registrable Securities as the Company may from time to time
reasonably request in writing.
 
(d) Each holder of Registrable Securities agrees not to sell any Registrable
Securities pursuant to a Shelf Registration Statement or Incidental Registration
without delivering, or causing to be delivered, a prospectus included in such
registration statement, as amended or supplemented, to the purchaser thereof.
 
Section 6.   Registration Expenses.
 
(a) The Company’s Obligation.  All expenses incident to the Company’s
performance of or compliance with this Agreement (including, without limitation,
all registration, qualification and filing fees, fees and expenses of compliance
with securities or blue sky laws, printing expenses, messenger and delivery
expenses, fees and disbursements of custodians, and fees and disbursements of
counsel for the Company and all independent certified public accountants, and
other Persons retained by the Company) (all such expenses being herein called
“Registration Expenses”), shall be borne as provided in this Agreement, except
that the Company shall, in any event, pay its internal expenses (including,
without limitation, all salaries and expenses of its officers and employees
performing legal or accounting duties), the expense of any annual audit or
quarterly review, the expense of any liability insurance and the expenses and
fees for listing the securities to be registered on each securities exchange on
which similar securities issued by the Company are then listed.  Each Person
that sells securities pursuant to the Shelf Registration or an Incidental
Registration hereunder shall bear and pay all underwriting discounts and
commissions applicable to the securities sold for such Person’s account.
 
(b) [intentionally omitted].
 
 
13

--------------------------------------------------------------------------------


 
 
(c) Security Holders.  To the extent Registration Expenses are not required to
be paid by the Company, each holder of securities included in any registration
hereunder shall pay those Registration Expenses allocable to the registration of
such holder’s securities so included, and any Registration Expenses not so
allocable shall be borne by all sellers of securities included in such
registration in proportion to the aggregate selling price of the securities to
be so registered.  Without limiting the foregoing, each holder of Registrable
Securities shall pay all underwriting discounts and commissions, broker fees and
commissions, and transfer taxes, if any, relating to the sale or disposition of
such holder’s Registrable Securities pursuant to any Shelf Registration
Statement or Incidental Registration Statement.
 
Section 7.   Indemnification and Contribution.
 
(a) By the Company.  The Company shall indemnify and hold harmless, to the
extent permitted by law, each holder of Registrable Securities, such holder’s
officers, directors employees, agents and representatives, and each Person who
controls such holder (within the meaning of the Securities Act) (the
“Indemnified Parties”) against all losses, claims, actions, damages, liabilities
and expenses (including with respect to actions or proceedings, whether
commenced or threatened, and including reasonable attorney fees and expenses)
caused by, resulting from, arising out of, based upon or related to any of the
following statements, omissions or violations (each a “Violation”) by the
Company:  (i) any untrue or alleged untrue statement of material fact contained
in (A) any Shelf Registration Statement or Incidental Registration Statement
covering Registrable Securities, prospectus, preliminary prospectus or
Free-Writing Prospectus, or any amendment thereof or supplement thereto or
(B) any application or other document or communication (in this Section 7,
collectively called an “application”) executed by or on behalf of the Company
and filed in any jurisdiction in order to qualify any securities covered by such
registration under the securities laws thereof, (ii) any omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act or any other similar federal or
state securities laws or any rule or regulation promulgated thereunder
applicable to the Company and relating to action or inaction required of the
Company in connection with any such registration, qualification or
compliance.  In addition, the Company will reimburse such Indemnified Party for
any legal or any other third party expenses reasonably incurred by them in
connection with investigating or defending any such losses.  Notwithstanding the
foregoing, the Company shall not be liable in any such case to the extent that
any such losses result from, arise out of, are based upon, or relate to an
untrue statement or alleged untrue statement, or omission or alleged omission,
made in such registration statement, any such prospectus, preliminary prospectus
or Free-Writing Prospectus or any amendment or supplement thereto, or in any
application, in reliance upon, and in conformity with, written information
prepared and furnished in writing to the Company by such Indemnified Party
expressly for use therein or by such Indemnified Party’s failure to deliver a
copy of the registration statement or prospectus or any amendments or
supplements thereto after the Company has furnished such Indemnified Party with
a copy of the same.
 
(b) By Each Security Holder.  In connection with any registration statement in
which a holder of Registrable Securities is participating, each such holder
shall furnish to the Company in writing such information and affidavits as the
Company reasonably requests for use in connection with any such registration
statement or prospectus and, to the extent permitted by
 
 
14

--------------------------------------------------------------------------------


 
 
law, shall indemnify the Company, its officers, directors, employees, agents and
representatives, and each Person who controls the Company (within the meaning of
the Securities Act) against any losses, claims, damages, liabilities and
expenses resulting from any untrue or alleged untrue statement of material fact
contained in the registration statement, prospectus, application or preliminary
prospectus or any amendment thereof or supplement thereto or any omission or
alleged omission therefrom of a material fact required to be stated therein or
necessary to make the statements therein not misleading, but only to the extent
that such untrue statement or omission is contained in any information or
affidavit so furnished in writing by such holder; provided that the obligation
to indemnify shall be individual, not joint and several, for each holder and
shall be limited to the net amount of proceeds received by such holder from the
sale of Registrable Securities pursuant to such registration statement.
 
(c) Claim Procedure.  Any Person entitled to indemnification hereunder shall (i)
give prompt written notice to the indemnifying party of any claim with respect
to which it seeks indemnification (provided that the failure to give prompt
notice shall impair any Person’s right to indemnification hereunder only to the
extent such failure has prejudiced the indemnifying party) and (ii) unless in
such indemnified party’s reasonable judgment a conflict of interest between such
indemnified and indemnifying parties may exist with respect to such claim,
permit such indemnifying party to assume the defense of such claim with counsel
reasonably satisfactory to the indemnified party.  If such defense is assumed,
the indemnifying party shall not be subject to any liability for any settlement
made by the indemnified party without its consent (but such consent shall not be
unreasonably withheld, conditioned or delayed).  An indemnifying party who is
not entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party a conflict of interest may exist
between such indemnified party and any other of such indemnified parties with
respect to such claim. In such instance, the conflicted indemnified parties
shall have a right to retain one separate counsel, chosen by the holders of a
majority of the Registrable Securities included in the registration if such
holders are indemnified parties, at the expense of the indemnifying party.
 
(d) Contribution.  If the indemnification provided for in this Section 7 is held
by a court of competent jurisdiction to be unavailable to, or is insufficient to
hold harmless, an indemnified party or is otherwise unenforceable with respect
to any loss, claim, damage, liability or action referred to herein, then the
indemnifying party shall contribute to the amounts paid or payable by such
indemnified party as a result of such loss, claim, damage, liability or action
in such proportion as is appropriate to reflect the relative fault of the
indemnifying party on the one hand and of the indemnified party on the other
hand in connection with the statements or omissions which resulted in such loss,
claim, damage, liability or action as well as any other relevant equitable
considerations; provided that the maximum amount of liability in respect of such
contribution shall be limited, in the case of each seller of Registrable
Securities, to an amount equal to the net proceeds actually received by such
seller from the sale of Registrable Securities effected pursuant to such
registration.  The relative fault of the indemnifying party and of the
indemnified party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or the
omission to state a material fact relates to information supplied by the
indemnifying party or by the indemnified party and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent
 
 
15

--------------------------------------------------------------------------------


 
 
such statement or omission.  The parties hereto agree that it would not be just
or equitable if the contribution pursuant to this Section 7(d) were to be
determined by pro rata allocation or by any other method of allocation that does
not take into account such equitable considerations.  The amount paid or payable
by an indemnified party as a result of the losses, claims, damages, liabilities
or expenses referred to herein shall be deemed to include any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending against any action or claim which is the subject
hereof.  No person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who is not guilty of such fraudulent misrepresentation.
 
(e) Release.  No indemnifying party shall, except with the consent of the
indemnified party, consent to the entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof giving by the
claimant or plaintiff to such indemnified party of a release from all liability
in respect to such claim or litigation.
 
(f) Non-exclusive Remedy; Survival.  The indemnification and contribution
provided for under this Agreement shall be in addition to any other rights to
indemnification or contribution that any indemnified party may have pursuant to
law or contract and shall remain in full force and effect regardless of any
investigation made by or on behalf of the indemnified party or any officer,
director or controlling Person of such indemnified party and shall survive the
transfer of Registrable Securities and the termination or expiration of this
Agreement.
 
Section 8.   Underwritten Registrations.
 
(a) Participation.  No Person may participate in any registration hereunder
which is underwritten unless such Pers on (i) agrees to sell such Person’s
securities on the basis provided in any underwriting arrangements approved by
the Person or Persons entitled hereunder to approve such arrangements
(including, without limitation, pursuant to any over-allotment or “green shoe”
option requested by the underwriters; provided that no holder of Registrable
Securities shall be required to sell more than the number of Registrable
Securities such holder has requested to include) and (ii) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements;
provided that no holder of Registrable Securities included in any underwritten
registration shall be required to make any representations or warranties to the
Company or the underwriters (other than representations and warranties regarding
such holder (including with respect to its ownership of Registrable Securities)
and such holder’s intended method of distribution) or to undertake any
indemnification obligations to the Company or the underwriters with respect
thereto that are materially more burdensome than those provided in Section 7.
 
(b) Suspended Distributions.  Each Person that is participating in any
registration under this Agreement, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 5(a)(vi), shall
immediately discontinue the disposition of its Registrable Securities pursuant
to the registration statement until such Person’s receipt of the copies of a
supplemented or amended prospectus as contemplated by Section 5(a)(vi). In the
event the Company has given any such notice, the applicable time period set
forth in Section 5(a)(ii) during which a Registration Statement is to remain
effective shall be
 
 
16

--------------------------------------------------------------------------------


 
 
extended by the number of days during the period from and including the date of
the giving of such notice pursuant to this Section 8(b) to and including the
date when each seller of Registrable Securities covered by such registration
statement shall have received the copies of the supplemented or amended
prospectus contemplated by Section 5(a)(vi).
 
Section 9.   Additional Parties; Joinder.  The Company shall permit any Person
who acquires SARs and/or RSUs from the Investor pursuant to the terms of the
Grant Agreements after the date hereof (any such Person, an "Eligible Investor
Transferee") to become a party to this Agreement and to succeed to all of the
rights and obligations of a “holder of Registrable Securities” under this
Agreement by obtaining an executed joinder to this Agreement from such Person in
the form of Exhibit A attached hereto (a “Joinder”).  Upon the execution and
delivery of a Joinder by such Person, the Registrable Securities acquired by
such Person (the “Acquired Common”) shall be Registrable Securities hereunder,
such Person shall be a “holder of Registrable Securities” under this Agreement
with respect to the Acquired Common, and the Company shall add such Person’s
name and address to the appropriate schedule hereto and circulate such
information to the parties to this Agreement.
 
Section 10.   [Intentionally omitted].
 
Section 11.   [Intentionally omitted].
 
Section 12.   Preemptive Rights.
 
(a) Subject to the terms and conditions of this Section 12(a) and the applicable
securities laws, the Company may not, and shall not permit any Subsidiary of the
Company to, issue, sell or exchange, agree to issue, sell or exchange, or
reserve or set aside for issuance, sale or exchange, any equity securities or
rights, warrants, options or other securities exercisable for or convertible
into Capital Stock of the Company or of any Subsidiary of the Company (excluding
ordinary course compensatory grants of equity securities to directors or
officers of the Company or its Subsidiaries) (collectively, the “Preemptive
Securities”) to any person unless the Company also offers to the holders of
Registrable Securities a “Pro Rata Share” (as defined below) of the Preemptive
Securities on the same terms and conditions as proposed to be sold to such
person.  Any such offer to a holder of Registrable Securities shall by its terms
remain open and irrevocable for a period of at least ten (10) business days from
the date that it is delivered by the Company.  Each holder of Registrable
Securities may elect to purchase all or any portion of such holder’s Pro Rata
Share of the Preemptive Securities.  Notwithstanding anything contained herein
to the contrary, if the Company issues, agrees to issue, sells or exchanges, or
reserves or sets aside for issuance any Preemptive Securities in connection with
the issuance of any debt or other equity securities of the Company or any of its
subsidiaries, then each holder of Registrable Securities, if such holder elects
to purchase such Preemptive Securities pursuant to this Section 12(a), must also
purchase a corresponding proportion of such other debt or equity securities, all
at the proposed purchase price and on terms of sale as specified in the
offer.  Such election shall be made by holder of Registrable Securities by
written notice to the Company as soon as practical but in any event within the
period in which the offer remains open and irrevocable as provided above.  For
purposes hereof, the holder’s “Pro Rata Share” of the Preemptive Securities
shall be determined as follows:  the total number of Preemptive Securities,
multiplied by a fraction (i) the numerator of which is the number of shares of
Common Stock then held by the
 
 
17

--------------------------------------------------------------------------------


 
 
holder of Registrable Securities or its permitted transferees or then subject to
this or any other outstanding equity award held by the holder of Registrable
Securities or its permitted transferees, and (ii) the denominator of which is
the number of shares of Common Stock then outstanding (on a fully diluted
basis).
 
(b) The rights set forth in Section 12(a) shall expire upon the earlier to occur
of (i) the Investor ceasing to hold shares of Common Stock (including, for this
purpose, shares of Common Stock subject to the Grant Agreements or any other
outstanding equity award) representing at least three percent (3%) of the number
of shares of Common Stock then outstanding (including any shares of Common Stock
subject to the Grant Agreement), and (ii) the fourth anniversary of the date of
this Agreement (on a fully diluted basis).
 
(c) The rights set forth in this Section 12(a) shall not be applicable to
(i) Exempted Securities, and (ii) shares of Common Stock issued, or issuable
upon conversion, in an underwritten offering of the Company’s securities
pursuant to an effective registration statement.
 
Section 13.   Transfer Restrictions.
 
(a) Each Executive agrees that he will not, voluntarily or involuntarily,
directly or indirectly, enter into a Sale Transaction until the earliest of (i) 
the Outside Date, (ii) the consummation of a Change in Control, (iii) the date
on which the Company files a registration statement in connection with an
Incidental Registration, and (iv) the date on which Investor ceases to hold any
Registrable Securities, in each case except pursuant to a Permitted
Transfer.  Any attempt to transfer any Capital Stock of the Company which is not
in accordance with this Agreement shall be null and void and the Company agrees
that it will not cause, permit or give any effect to any Sale Transaction to be
made on its books and records unless such Sale Transaction is permitted by this
Agreement and has been made in accordance with the terms hereof.
 
(b) Notwithstanding anything to the contrary contained herein, an Executive may
at any time effect any transfer of any or all Capital Stock of the Company held
by an Executive who is a natural Person (i) following such Executive’s death by
will or intestacy to such Executive’s legal representative, heir or legatee, or
(ii) as a gift or gifts during such Executive’s lifetime to such Executive’s
spouse, children, grandchildren or a trust or other legal entity for the
exclusive benefit of such Executive or any one or more of the foregoing (each a
“Permitted Transfer”, and each transferee of such Executive in respect of such
Sale Transaction, a “Permitted Transferee”).
 
(c) In any Permitted Transfer, the Permitted Transferee shall agree in writing
to be bound by all of the provisions of this Agreement, shall execute and
deliver to the Company a Joinder to this Agreement, and shall hold all such
Capital Stock of the Company as an “Executive” hereunder as if such Permitted
Transferee was an original signatory hereto and shall be deemed to be a party to
this Agreement.
 
Section 14.   Liquidated Damages.  On the Outside Date, if the Company has
failed to comply with the requirements set forth in Section 2 (a “Registration
Default”), the
 
 
18

--------------------------------------------------------------------------------


 
 
Company shall, at the time that the Company cures the Registration Default and
registers the Registrable Securities as set forth in Section 2(a), pay
liquidated damages (“Liquidated Damages”) in the manner set forth in this
Section 14 to each holder of Registrable Securities in an amount equal to the
sum of (a) four percent (4%) per annum on the Registration Default Value of
Registrable Securities held by each such holder of Registrable Securities at the
time of the Registration Default, other than Registrable Securities subject to
the RSU Agreement and (b) for each thirty-day period following initial
thirty-day period following the Registration Default, for which the Company has
failed to register the Registrable Securities as set forth in Section 2(a), an
additional amount equal to two percent (2%) per annum on the Registration
Default Value of Registrable Securities held by such holders of Registrable
Securities at the time of the Registration Default, other than Registrable
Securities subject to the RSU Agreement.  The Company shall pay the Liquidated
Damages by delivering to the subject holder a number stock appreciation rights
equal to the dollar amount of the Liquidated Damages divided by the Registration
Default Value (such securities, the “Penalty SARs”), which stock appreciation
rights shall be issued pursuant to an agreement substantially similar to the SAR
Agreement.  Other than with respect to its right to seek specific performance in
accordance with the terms of this Agreement, the Company’s obligation to pay
Liquidated Damages shall be the Investor’s and the Other Investor’s sole and
exclusive remedy with respect to any Registration Default.  Notwithstanding
anything in this Section 14 to the contrary, each holder of Registrable
Securities may, in its sole and absolute discretion, elect to waive the
Company’s obligation to pay Liquidated Damages to such holder for any reason
including, in the event that such holder determines that the primary cause of
the Registration Default was beyond the control of the Company.
 
Section 15.   General Provisions.
 
(a) Amendments and Waivers.  Except as otherwise provided herein, the provisions
of this Agreement may be amended, modified or waived only with the prior written
consent of the Company and holders of at least 75% of the Registrable
Securities.  The failure or delay of any Person to enforce any of the provisions
of this Agreement shall in no way be construed as a waiver of such provisions
and shall not affect the right of such Person thereafter to enforce each and
every provision of this Agreement in accordance with its terms.  A waiver or
consent to or of any breach or default by any Person in the performance by that
Person of his, her or its obligations under this Agreement shall not be deemed
to be a consent or waiver to or of any other breach or default in the
performance by that Person of the same or any other obligations of that Person
under this Agreement.
 
(b) Remedies.  Except in the case of a Registration Default as set forth in
Section 14 hereof, the parties to this Agreement shall be entitled to enforce
their rights under this Agreement specifically (without posting a bond or other
security), to recover damages caused by reason of any breach of any provision of
this Agreement and to exercise all other rights existing in their favor.  The
parties hereto agree and acknowledge that a breach of this Agreement would cause
irreparable harm and money damages would not be an adequate remedy for any such
breach and that, in addition to any other rights and remedies existing
hereunder, any party shall be entitled to specific performance and/or other
injunctive relief from any court of law or equity of competent jurisdiction
(without posting any bond or other security) in order to enforce or prevent
violation of the provisions of this Agreement.
 
 
19

--------------------------------------------------------------------------------


 
 
(c) Entire Agreement.  Except as otherwise provided herein, this Agreement
contains the complete agreement and understanding among the parties hereto with
respect to the subject matter hereof and supersedes and preempts any prior
understandings, agreements or representations by or among the parties hereto,
written or oral, which may have related to the subject matter hereof in any way.
 
(d) Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall bind and inure to the benefit and be enforceable by the Company and its
successors and assigns and the holders of Registrable Securities and their
respective successors and permitted assigns (whether so expressed or not).
 
(e) Notices.  Any notice or communication given hereunder shall be in writing
and shall be deemed to have been duly given when delivered in person, or by
overnight courier service or United States mail, to the appropriate party at the
address set forth below (or such other address as the party shall from time to
time specify):
 
If to the Company, to:


BioNeutral Group, Inc.
211 Warren Street, 4th Floor
Newark, New Jersey 07103
Attention: Stephen J. Browand


If to the Investor, to:


Chertoff Group, L.L.C.
1110 Vermont Avenue, NW
Suite 1200
Washington, DC 20005
Attention:  Bennet Waters


If to any Other Investor, to:  the address of such Person specified in the
applicable Joinder.


If to Stephen J. Browand, to:


c/o BioNeutral Group, Inc.
211 Warren Street, 4th Floor
Newark, New Jersey 07103
Attention: Stephen J. Browand


If to Raj Pamani, to:


c/o BioNeutral Group, Inc.
211 Warren Street, 4th Floor
Newark, New Jersey 07103
Attention:  Raj Pamani
 
 
20

--------------------------------------------------------------------------------



 
(f) Governing Law.  This Agreement shall be governed and construed in accordance
with the laws of the State of Delaware (regardless of the law that might
otherwise govern under applicable Delaware principles of conflict of laws).
 
(g) MUTUAL WAIVER OF JURY TRIAL.  AS A SPECIFICALLY BARGAINED FOR INDUCEMENT FOR
EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER HAVING THE
OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY WAIVES THE
RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR ARISING IN
ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.
 
(h) CONSENT TO JURISDICTION AND SERVICE OF PROCESS.  EACH OF THE PARTIES
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF THE UNITED STATES
DISTRICT COURT FOR THE DISTRICT OF DELAWARE, FOR THE PURPOSES OF ANY SUIT,
ACTION OR OTHER PROCEEDING ARISING OUT OF THIS AGREEMENT, ANY RELATED AGREEMENT
OR ANY TRANSACTION CONTEMPLATED HEREBY OR THEREBY.  EACH OF THE PARTIES HERETO
FURTHER AGREES THAT SERVICE OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S.
REGISTERED MAIL TO SUCH PARTY’S RESPECTIVE ADDRESS SET FORTH ABOVE SHALL BE
EFFECTIVE SERVICE OF PROCESS FOR ANY ACTION, SUIT OR PROCEEDING WITH RESPECT TO
ANY MATTERS TO WHICH IT HAS SUBMITTED TO JURISDICTION IN THIS PARAGRAPH.  EACH
OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO
THE LAYING OF VENUE OF ANY ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS
AGREEMENT, ANY RELATED DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY IN THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF DELAWARE, AND
HEREBY AND THEREBY FURTHER IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT
TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY SUCH ACTION, SUIT OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
 
(i) No Recourse.  Notwithstanding anything to the contrary in this Agreement,
the Company and each holder of Registrable Securities agrees and acknowledges
that no recourse under this Agreement or any documents or instruments delivered
in connection with this Agreement, shall be had against any current or future
director, officer, employee, general or limited partner or member of the
Company, any holder of Registrable Securities or of any Affiliate or assignee of
either such Person, whether by the enforcement of any assessment or by any legal
or equitable proceeding, or by virtue of any statute, regulation or other
applicable law, it being expressly agreed and acknowledged that no personal
liability whatsoever shall attach to, be imposed on or otherwise be incurred by
any current or future officer, agent or employee of the Company, any holder of
Registrable Securities or any current or future member of any holder of
Registrable Securities or any current or future director, officer, employee,
partner or member of the Company, any holder of Registrable Securities or of any
Affiliate or assignee of any such Person, as such for any obligation of any
holder of Registrable Securities under this Agreement or any documents or
instruments delivered in connection with this Agreement for any claim based on,
in respect of or by reason of such obligations or their creation.
 
 
21

--------------------------------------------------------------------------------


 
 
(j) No Strict Construction.  The language used in this Agreement shall be deemed
to be the language chosen by the parties hereto to express their mutual intent,
and no rule of strict construction shall be applied against any party.
 
(k) Electronic Delivery.  This Agreement, the agreements referred to herein, and
each other agreement or instrument entered into in connection herewith or
therewith or contemplated hereby or thereby, and any amendments hereto or
thereto, to the extent executed and delivered by means of a photographic,
photostatic, facsimile or similar reproduction of such signed writing using a
facsimile machine or electronic mail shall be treated in all manner and respects
as an original agreement or instrument and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person.  At the request of any party hereto or to any such agreement or
instrument, each other party hereto or thereto shall re-execute original forms
thereof and deliver them to all other parties.  No party hereto or to any such
agreement or instrument shall raise the use of a facsimile machine or electronic
mail to deliver a signature or the fact that any signature or agreement or
instrument was transmitted or communicated through the use of a facsimile
machine or electronic mail as a defense to the formation or enforceability of a
contract and each such party forever waives any such defense.
 
(l) Further Assurances.  In connection with this Agreement and the transactions
contemplated hereby, each holder of Registrable Securities shall execute and
deliver any additional documents and instruments and perform any additional acts
that may be necessary or appropriate to effectuate and perform the provisions of
this Agreement and the transactions contemplated hereby.
 
(m) No Inconsistent Agreements.  The Company shall not hereafter enter into any
agreement with respect to its securities which is inconsistent with or violates
the rights granted to the holders of Registrable Securities in this Agreement.
 
(n) Severability; Counterparts; Headings and Captions.  If any provision of this
Agreement shall be held invalid or unenforceable, such invalidity or
unenforceability shall not affect any other provisions hereof, and this
Agreement shall be construed and enforced as if such provisions had not been
included.  If any provision of this Agreement shall be held invalid or
unenforceable, such invalidity or unenforceability shall not affect any other
provisions hereof, and this Agreement shall be construed and enforced as if such
provisions had not been included.  The headings and captions herein are provided
for reference and convenience only, shall not be considered part of this
Agreement, and shall not be employed in the construction of this Agreement.
 
*     *     *     *    *
 
 
22

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties have executed this Registration Agreement as of
the date first written above.
 


BIONEUTRAL GROUP, INC.
 
 
By:           Stephen J.
Browand                                                                
 
Its:           Chief Executive
Officer                                                                
 

 
CHERTOFF GROUP, L.L.C.
 
 
By:           
 
Its:           
 
Solely for purposes of Section 13 of the Agreement:
 
 
_____________________________
 
Stephen J. Browand
 
 
_____________________________
 
Raj Pamani
 
 
23

--------------------------------------------------------------------------------


 
 
EXHIBIT A
 
REGISTRATION AGREEMENT
 
JOINDER
 
The undersigned is executing and delivering this Joinder pursuant to the
Registration Agreement dated as of February __, 2010 (as the same may hereafter
be amended, the “Registration Agreement”), among BioNeutral Group, Inc., a
Nevada corporation (the “Company”), and the other person named as parties
therein.
 
By executing and delivering this Joinder to the Company, the undersigned hereby
agrees to become a party to, to be bound by, and to comply with the provisions
of the Registration Agreement as a holder of Registrable Securities in the same
manner as if the undersigned were an original signatory to the Registration
Agreement, and the undersigned’s ____ shares of Common Stock shall be included
as Registrable Securities under the Registration Agreement.
 
Accordingly, the undersigned has executed and delivered this Joinder as of the
___ day of ____________, ____.
 


Signature of Stockholder
 
Print Name of Stockholder
 
Address:                 
 
 
Agreed and Accepted as of
 
_____________________.
 
BIONEUTRAL GROUP, INC.
 
By:       
 
Its:       